ORDER
PER CURIAM:
Krishna Rajanna applied to recover the surplus funds generated by Jackson County’s tax sale of a piece of real property, claiming he was entitled to the proceeds because he was the assignee of a deed of trust secured by the property. The circuit court rejected Rajanna’s application, and instead awarded the excess funds to the property’s record title holder. Rajanna appeals. We affirm. Because a published *684opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).